  Case 19-00200-mdc       Doc 6-2 Filed 11/14/19 Entered 11/14/19 22:20:13              Desc
                             Proposed Order Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                   :
In re:                                             :       Chapter 7
                                                   :
JAMES FITZGERALD BOWYER,                           :       Case No. 19-13113(MDC)
                                                   :
                             Debtor.               :
                                                   :
                                                   :
THE KIM LAW FIRM LLC and                           :
RICHARD KIM,                                       :
                                                   :
                             Plaintiffs,           :
                                                   :
               v.                                  :       Adv. No. 19-00200(MDC)
                                                   :
JAMES FITZGERALD BOWYER,                           :
                                                   :
                             Defendant.            :
                                                   :

                                           ORDER

         AND NOW, this _______ day of ___________, 2019, upon consideration of the Motion

of Defendant James Fitzgerald Bowyer to Dismiss Plaintiffs’ Complaint, and any response thereto,

it is ORDERED AND DECREED that the Motion is GRANTED. Plaintiffs’ Complaint is hereby

DISMISSED with prejudice.

                                                   BY THE COURT:



                                                                                               J.
